 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   MERCEDES ROJAS,                                       Case No.: 2:18-cv-00538-JCM-NJK
12             Plaintiff(s),                                               Order
13   v.                                                            [Docket Nos. 21, 22]
14   UNITED STATES OF AMERICA,
15             Defendant(s).
16         Pending before the Court is a stipulation to stay this case while settlement discussions take
17 place, Docket No. 21, which is GRANTED. This case shall be stayed until the below settlement
18 conference is completed. In the event a settlement is not reached, a proposed scheduling order
19 shall be filed by May 30, 2019.
20         Also pending before the Court is a stipulation for a settlement conference, Docket No. 22,
21 which is GRANTED. The Court SETS a settlement conference to commence at 9:30 a.m. on
22 May 23, 2019, in the chambers of the undersigned Magistrate Judge, Fourth Floor, Lloyd D.
23 George United States Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada.1
24
25
26
           1
             Any request to change the date of the settlement conference must be made in writing and
27 must be filed within 7 days of the issuance of this order. Such requests must include at least 5
   alternative dates on which all required participants are available to attend the settlement
28 conference.

                                                     1
 1         Unless ordered otherwise, the following individual(s) are required to be present in
 2 person for the duration of the settlement conference:
 3         1.     All counsel of record who will be participating in the trial;
 4         2.     All parties appearing pro se;
 5         3.     All individual parties;
 6         4.     In the case of non-individual parties, an officer or representative with binding
 7         authority to settle this matter up to the full amount of the claim or last demand made; and
 8         5.     If any party is subject to coverage by an insurance carrier, then a representative of
 9         the insurance carrier with authority to settle this matter up to the full amount of the claim
10         or last demand.2
11 Any request for an exception to the above personal attendance requirements must be filed
12 and served on all parties within seven (7) days of the issuance of this order. Such a request
13 will be strictly scrutinized for a showing of compelling justification.
14                    PREPARATION FOR SETTLEMENT CONFERENCE
15         In preparation for the settlement conference, each party shall submit a confidential
16 settlement conference statement for in camera review. The statement shall contain the following:
17         1.     A brief statement of the nature of the action.
18         2.     The names of the people who will attend the settlement conference.
19         3.     A concise summary of the evidence that supports your theory of the case, including
20         the names of individuals disclosed pursuant to Rule 26(a)(1)(A)(i), the Rule
21         26(a)(1)(A)(iii) computation of damages, and the Rule 26(a)(1)(A)(iv) insurance
22         information. You must provide all information which documents or supports your damages
23         claims. Copies of medical records or treatment records need not be submitted but, rather,
24         shall be provided in a table or summary format.
25
26
27
           2
             Settlement conferences are closed to the public. Non-parties, including family members,
28 are not permitted to attend.

                                                    2
 1         4.      Attachment of any documents or exhibits that are relevant to key factual or legal
 2         issues, including selected pages from deposition transcripts or responses to discovery
 3         requests.
 4         5.      Analysis of the key issues involved in the litigation. The analysis must include a
 5         discussion of the strongest points in your case, both legal and factual, and a frank discussion
 6         of the weakest points as well. The Court expects you to present a thorough analysis of the
 7         key issues and candid evaluation of the merits of your case.
 8         6.      Identification and explanation of any obstacles to settlement, e.g. medical liens,
 9         statutory caps, or motions pending before the Court.
10         7.      The history of settlement discussions, if any, which have occurred in this case.
11         Provide any demands, offers, or offers of judgment that have been made and, if applicable,
12         the reasons they have been rejected. Attach a copy of all settlement correspondence,
13         including all written demands or offers and responses thereto.
14         8.      The initial settlement proposal that will be presented at the settlement conference
15         with a justification for any monetary amount. The proposal must include any non-
16         monetary settlement terms that will be presented.
17         The settlement conference statements shall be submitted, in an envelope marked
18 “Confidential,” directly to the undersigned’s box in the Clerk’s Office not later than 3:00 p.m. on
19 May 16, 2019. DO NOT SERVE A COPY ON OPPOSING COUNSEL.
20         The purpose of the settlement statement is to assist the undersigned Magistrate Judge in
21 preparing for and conducting the settlement conference. In order to facilitate a meaningful
22 conference, your utmost candor in responding to all of the above-listed questions is required. The
23 settlement conference statement will remain confidential. If this case does not settle, the
24 settlement conference statement will not be disclosed to the judge who ultimately presides over
25 the trial. Each statement will be securely maintained in my chambers, and will be destroyed
26 following the conference.
27         In addition to the above requirements, the parties and counsel must be substantially
28 prepared to meaningfully participate in the Settlement Conference in good faith.

                                                     3
 1      FAILURE TO COMPLY WITH THE REQUIREMENTS SET FORTH IN THIS
 2 ORDER WILL SUBJECT THE NON-COMPLIANT PARTY AND/OR COUNSEL TO
 3 SANCTIONS UNDER FEDERAL RULE OF CIVIL PROCEDURE 16(f).
 4      IT IS SO ORDERED.
 5      Dated: April 3, 2019
 6                                          ______________________________
                                            Nancy J. Koppe
 7                                          United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                   4
